Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claim 1-6, 8-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
 The amendment to the claims places the case in condition for allowance and the associated remarks of 05/17/2022 are considered persuasive.

Claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
wherein the plurality of contact pads comprise: an analog pad to provide voltage or current to the memory component; a pad for asking for test execution to trigger a start of a test of the memory component; and a device busy pad to indicate that the memory component is busy, wherein: the test interface further comprises a plurality of test registers; the test registers being configured to be loaded with operating instructions for performing the test of the memory component; and the test registers are organized in a matrix configuration, each row of the matrix being associated with a specific address.
Claim 13 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
wherein the plurality of contact pads comprise: an analog pad to provide voltage or current to the memory component; a pad for asking for test execution to trigger a start of a test of the memory component; and a device busy pad to indicate that the memory component is busy, wherein: the test interface further comprises a plurality of test registers; the test registers being configured to be loaded with operating instructions for performing the test of the memory component; and the test registers are organized in a matrix configuration, each row of the matrix being associated with a specific address.


Claim 16 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
performing the test of the memory component using an analog pad, a pad for asking for test execution, and a device busy pad, the pads used in combination for interacting with a test machine; connecting pads of the memory component with a host device and/or the test machine; and addressing one or more test register for retrieving the test information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/             Primary Examiner, Art Unit 2824